Citation Nr: 0328417	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  01-04 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for right ear hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from May 1944 to May 1946, 
and from October 1950 to September 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the veteran's claim for a 
disability rating in excess of 10 percent for his service-
connected right ear hearing loss.  The veteran filed a timely 
appeal to this adverse determination.  

As will be explained in detail below, the Board finds that an 
inextricably intertwined claim by the veteran seeking to 
reopen a claim for service connection for left ear hearing 
loss, including secondary to right ear hearing loss, remains 
pending.  This issue must be adjudicated by the RO before the 
Board may issue a final decision on the merits of the claim 
for an increased rating for right ear hearing loss.  


REMAND

In reviewing the veteran's claims file, the Board observes 
that in a May 1996 rating decision, the RO determined that 
new and material evidence sufficient to reopen a claim for 
service connection for left ear hearing loss had not been 
received, and denied the veteran's claim for this benefit.  
The veteran did not file a timely appeal to this decision, 
and it became final based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002).  

In June 2000, the veteran submitted a statement to the RO in 
which he indicated that he "wishe[d] at this time to file 
for entitlement to service connection for his left ear 
hearing loss as secondary to his right ear hearing loss 
currently 10% disabling."  In July 2000, the RO sent a 
letter to the veteran explaining that the May 1996 denial of 
his claim for this benefit had become final, and that new and 
material evidence was required to reopen the claim.  The 
veteran was asked to send such new and material evidence to 
VA as soon as possible, preferably within 60 days.  It does 
not appear that the veteran submitted any additional evidence 
in response to this letter.  Nevertheless, significant new 
medical evidence has been associated with the record since 
the May 1996 rating decision.  A cursory review of this 
newly-received evidence reveals that it is relevant to the 
issue of the veteran's entitlement to service connection for 
left ear hearing loss.  However, the claim was never 
adjudicated by the RO.  As such, the Board finds that the 
issue of whether new and material evidence has been received 
sufficient to reopen the claim for service connection for 
left ear hearing loss, including secondary to right ear 
hearing loss, is a pending claim that must be adjudicated by 
the RO.  See Hanson v. Brown, 9 Vet. App. 29, 31-32 (1996) 
(unadjudicated claim normally remains open and pending unless 
withdrawn); Meeks v. Brown, 5 Vet. App. 284, 287 (1993) 
(claim before RO remains pending until final decision is 
rendered); 38 C.F.R. § 3.160(c) (defining pending claim as 
"an application, formal or informal, which has not been 
finally adjudicated").  

Furthermore, the Board observes that in evaluating the 
severity of hearing loss in the veteran's service-connected 
right ear, VA must take into consideration hearing loss in 
his second ear as well.  See 38 C.F.R. § 4.85 (2002).  
However, the effect that consideration of the second ear has 
on the evaluation of the first ear varies greatly depending 
upon whether the second ear is also service-connected.  See 
38 C.F.R. § 4.85(f) (instructing that if impaired hearing is 
service-connected in only one ear, the nonservice-connected 
ear will be assigned a Roman numeral designation for hearing 
impairment of I, regardless of the severity of the hearing 
loss in that ear, subject to the provisions of 38 C.F.R. 
§ 3.383).  Therefore, as the disability rating assigned for 
the veteran's service-connected right ear hearing loss will 
be affected by the outcome of adjudication of the claim to 
reopen the claim for service connection for left ear hearing 
loss, the Board finds that the two issues are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (holding that two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision cannot be rendered unless both issues have 
been considered).  Thus, the issue of the veteran's 
entitlement to an increased rating for right ear hearing loss 
cannot be adjudicated by the Board until the new and material 
issue is resolved.  
It is noted that during the pendency of this appeal, Congress 
passed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well-grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 2002).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  In 
this case, the veteran's claim was filed in January 2000 and 
remains pending.  Thus, the provisions of the VCAA are 
applicable in this case.  See Kuzma v. Principi, No. 03-7032 
(Fed. Cir. Aug. 25, 2003).  

However, it does not appear that the veteran has yet been 
fully apprised of the new rights provided to him under the 
VCAA.  While the supplemental statement of the case issued to 
the veteran in December 2002 did contain a statement advising 
the veteran that the VCAA had been enacted, and included 
several new regulations, it did not specifically inform him 
of what information and medical or lay evidence, not 
previously submitted, was necessary to substantiate his 
claims and which evidence, if any, the veteran was expected 
to obtain and submit, and which evidence, if any, would be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (holding that there is a statutory and 
regulatory requirement that VA specifically notify a claimant 
what evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by VA).  

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for further development, 
the RO must take this opportunity to inform the veteran that 
a full year is allowed to respond to a VCAA notice. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied regarding the issues on appeal.  
In particular, the RO should notify the 
veteran of what evidence is required to 
substantiate his claims, what evidence, 
if any, the veteran is to submit, and 
what evidence, if any, VA will obtain.  
See Quartuccio v. Principi, supra.  Any 
notice given, or action taken thereafter 
by the RO, must also comply with the 
holding of Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, supra.  

2.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
adjudicate the issue of whether new and 
material evidence has been received 
sufficient to reopen the veteran's claim 
for service connection for right ear 
hearing loss, with due consideration given 
to the evidence received since the time of 
the prior final rating decision in May 
1996.  The Board observes that this new 
evidence includes, among other things, a 
May 1998 VA audiologist's medical opinion 
that the veteran's "left [ear] hearing 
loss more likely than not began due to 
excessive noise exposure in the service," 
and credible and consistent testimony by 
the veteran before the undersigned 
indicating that he was exposed to such 
loud noise in service.  

3.  Once a determination regarding the 
veteran's left ear hearing loss has been 
made, the RO should then re-adjudicate the 
veteran's entitlement to an increased 
disability rating for right ear hearing 
loss.  If any determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, he is advised that he has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

